Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold 2009 Exploration and Corporate Update VANCOUVER, Dec. 21 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE Amex:EGI; Frankfurt:EKA - "Entree" or the "Company") reached a number of milestones in 2009. These include the conversion of key concessions at Lookout Hill, Mongolia into long term mining licences as part of the Oyu Tolgoi Investment Agreement; acquisition and consolidation of strategic exploration properties in the Yerington copper camp in Nevada, USA; and continued exploration and testing of porphyry copper targets in New Mexico and Arizona, USA. Exploration and corporate highlights of 2009 include: << - Signing of the long-awaited Oyu Tolgoi Investment Agreement between the Mongolian government and Entree's joint venture partner, Ivanhoe Mines Ltd. (TSX: IVN; NYSE: IVN; NASDAQ: IVN - "Ivanhoe Mines") and largest shareholder, Rio Tinto (NYSE: RTP; LSE: RIO.L; ASX: RIO.AX); - The conversion of Entree's Shivee Tolgoi and Javhlant exploration licences into mining licences; - Acquisition and consolidation of a large, underexplored and highly prospective porphyry copper land package in the Yerington district of Nevada; - Entree's agreement with PacMag Metals Ltd. (ASX:PMH - "PacMag") to acquire all of their outstanding shares and options, as part of the Yerington area consolidation; - Expansion of porphyry copper-gold mineralization at Lordsburg, New Mexico; - Continued exploration of Togoot coal deposits through additional drilling and the preparation of a Mongolian resource report in advance of a mining licence application; - Drill testing copper-gold targets on the Huaixi project in China. >> Mongolia Entree-Ivanhoe Joint Venture The successful conclusion to negotiations that culminated in the signing of the Oyu Tolgoi Investment Agreement in October 2009 provides stability to Entree's Lookout Hill portion of the Oyu Tolgoi project and sets the stage for future project development. Entree's Hugo North Extension and Heruga deposits are key elements for consideration as the Oyu Tolgoi project advances towards production. Ivanhoe Mines is preparing an updated Integrated Development Plan that is expected to provide a projected timeline and work program related to the construction and completion of the massive Oyu Tolgoi mining complex. Abolition of the 68% windfall tax, to take effect in January 2011, was also announced in August 2009. This move by the Mongolian government signaled an awareness that the mining industry has an important role to play as Mongolia recovers from the economic crisis. The Mongolian mining industry welcomed this decision by the government leaders, as the tax was perceived to be a deterrent to future mine exploration and development by both domestic and foreign investors. Further studies along the Oyu Tolgoi mineralized trend indicate several target areas could be drill tested in order to expand known resources.
